 


116 HRES 823 EH: A resolution condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights.
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 823 
In the House of Representatives, U. S.,

December 7, 2020
 
RESOLUTION 
A resolution condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights. 
 
 
Whereas, in 1982, 1984, 1988, 1990, 1992, 1993, 1994, 1996, 2000, 2004, 2006, 2008, 2009, 2012, 2013, 2015, 2016, 2017, and 2018, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i faith; Whereas, since 1979, Iranian authorities have killed or executed more than 200 Baha’i leaders, and more than 10,000 have been dismissed from government and university jobs; 
Whereas the Report of the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran (A/74/188) dated July 18, 2019, provides, in part— (1)the Iranian authorities and the Iranian criminal justice system regard the Baha’is as unprotected infidels; the Baha’i faith is also regarded as a misguided sect; and Baha’i worship and religious practices are deemed heresy.; 
(2)Baha’is have been murdered with impunity and violations of their human rights have not been investigated.; (3)members of the Baha’i faith frequently face charges, such as, ‘breaching national security, ‘propaganda against the holy regime of the Islamic Republic of Iran, or propaganda activities against the regime in the interests of the Baha’i sect; 
(4)Since August 2005, more than 1,168 Baha’is have been arrested and charged with vaguely worded offences.;  (5)There were a total of 95 Baha’is reportedly arrested in 2018, compared with at least 84 in 2017 and 81 in 2016.; 
(6)On 1 January 2019, the court of appeal of Isfahan reportedly condemned, in separate judgments, nine Baha’i citizens to a total of 48 years of prison. They had been charged with membership of the illegal Baha’i community and propaganda against the regime by spreading the Baha’i faith in the society.; (7)directed by a 2007 letter from the Security Unit of the Public Place Supervision Office of the Islamic Republic of Iran to police commanders throughout the country, Iranian authorities continue to apply economic pressure against the Baha’i community, by banning them from specific professions and halting their entry to high earning businesses; and 
(8)Since 2013, there have been more than 803 incidents of violations of economic rights of the Baha’is, including arbitrary shop closures, unfair dismissals from employment and the actual or threatened revocation of business licenses.; Whereas the Department of State’s International Religious Freedom Report for 2019, Iran section, provides, in part—  
(1)Non-Shia Muslims and those affiliated with a religion other than Islam, especially members of the Baha’i community, continued to face societal discrimination and harassment, and employers experienced social pressures not to hire Baha’is or to dismiss them from their private sector jobs.; and (2)The law bars Baha’is from founding their own educational institutions. A Ministry of Science, Research, and Technology order requires universities to exclude Baha’is from access to higher education or expel them if their religious affiliation becomes known.; 
Whereas, on March 11, 2020, the Department of State released the Country Reports on Human Rights Practices for 2019 and, in connection with Iran, the report provides, in part— (1)Iranian authorities barred Baha’i students from higher education, and in 2019, denied enrollment to at least 22 Baha’i college applicants solely because of their religious affiliation despite passing the national admissions test; 
(2)The country materially contributed to human rights abuses . . . in Yemen, through its support for Houthi rebels and directing authorities in Houthi-controlled areas of Yemen to harass and detain Baha’is because of their religious affiliation.; and (3)In July 2019, Iran Wire, a human rights reporting agency, reported the case of Hamed Rezvani, a Baha’i musician and teacher, who left his home in Isfahan in December 2018 and has not been heard from since. Repeated requests by the Rezvani family for information from police and local intelligence have not produced any information about his disappearance.; 
Whereas according to the 2020 Annual Report of the United States Commission on International Religious Freedom (USCIRF)—  (1)There are more than 300,000 Baha’is in Iran, who together constitute the largest non-Muslim religious minority in the country.; 
(2)Security forces also prevented the burial of two deceased Baha’i individuals in a Baha’i cemetery in Kerman after it was sealed in March 2018. In October, the body of a deceased Baha’i woman was exhumed four days after her burial and abandoned in a desert area outside the town of Jaban.; (3)There is a particular uptick in the persecution of Baha’is, including of local government officials who advocated on behalf of Baha’is, and the Iranian government blamed Baha’is, without evidence, for wide-spread popular protests in 2019; and 
(4)In July 2019, Twitter banned several official Iranian media accounts for incitement against Baha’is in Iran.;  Whereas the Baha’i International Community documented a more than 50 percent increase in hate propaganda directed against the Baha’is in the twelve-month period ending August 2020 compared to prior years with more than 9,500 such articles, videos, or web pages appearing in Iranian government-controlled or government-sponsored media; 
Whereas Iran is a member of the United Nations and a signatory to both the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, among other international human rights treaties, without reservation; Whereas section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) authorizes the President to impose sanctions on individuals responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009; and  
Whereas the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158) amends and expands the authorities established under the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 to sanction Iranian human rights abusers: Now, therefore, be it   That the House of Representatives— 
(1)condemns the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights; (2)calls on the Government of Iran— 
(A)to immediately release all imprisoned or detained Baha’is, together with all other prisoners held solely on account of their religion; (B)to end its state-sponsored campaign of hate propaganda against the Baha’is; and 
(C)to reverse state-imposed policies denying Baha’is and members of other religious minorities equal opportunities to higher education, earning a livelihood, due process under the law, and the free exercise of religious practices; (3)calls on the President and the Secretary of State, in cooperation with responsible nations, to continue to condemn the Government of Iran’s continued violation of human rights and demand the immediate release of prisoners held solely on account of their religion; and 
(4)urges the President and the Secretary of State to utilize available authorities to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including abuses against the Baha’i community of Iran.   Cheryl L. Johnson,Clerk. 